Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Thomas Hiesberger on 11 June 2021.

The application is amended as follows:

Claim 2.	A method of producing a rice plant, said method comprising growing a rice plant cell comprising an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a polynucleotide sequence,
wherein the polynucleotide sequence comprises a nucleotide sequence that encodes a polypeptide having 95 percent or greater sequence identity to the amino acid sequence of SEQ ID NO: 209,
producing a rice plant from said rice plant cell, and
selecting the rice plant for having an increased panicle weight of at least 16.4 % or an increased plant height of at least 5.66 % as compared to the corresponding or plant height of a control rice plant that does not comprise said exogenous nucleic acid.

Claim 21. 	A transgenic rice plant or a progeny thereof, wherein the transgenic rice plant or progeny thereof comprises an exogenous nucleic acid, said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence, wherein the nucleotide sequence encodes a polypeptide having 95 percent or greater sequence identity to the amino acid sequence of SEQ ID NO: 209,
wherein the transgenic rice plant or progeny thereof is selected for having an increased panicle weight of at least 16.4 % or an increased plant height of at least 5.66 % as compared to the corresponding panicle weight or plant height of a control rice plant that does not comprise said exogenous nucleic acid.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the amendment filed on 24 May 2021, Applicant overcame all objections and rejections of record.  The prior art of record does not teach a rice plant transgenically expressing a polypeptide at least 95% sequence-identical to SEQ ID NO:209 with an increased panicle weight of at least 16.4% or an increased height of at least 5.66%. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUSSELL T BOGGS/Examiner, Art Unit 1663